DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. In pages 12-15 of the remarks, applicant argued that Määttanen does not teach that the channel parameter tracking operations are configured with different configuration parameters to generate the channel parameters at the BS as recited in Claim 1 because the bit information as cited in Määttanen is configuration information for the wireless terminal. The examiner respectfully disagrees. Määttanen discloses “For example, the wireless terminal may use the transmitted reference signal for some other purpose, such as an update of CSI-RSRP measurement, averaging for CSI-RSRP, or enhancement for channel estimator needed for CSI reporting or for any other channel parameter tracking” (Määttanen paragraph 0104).
Applicant also argued that Määttanen fails to disclose that the BS performs the channel coefficient prediction operation as recited in Claim 1 because Määttanen discloses that the wireless terminal uses the transmitted reference signal for channel estimator needed for CSI reporting. The examiner respectfully disagrees. Since the claims did not provide any detail about how channel coefficient is predicted, it broadly reads on Määttanen’s channel estimator.
Based on the foregoing reason, the previous rejection is still deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Määttanen (US 20200099432).
In regards to claim 1, 8 and 15, Määttanen discloses base station (BS) in a wireless communication system, the BS comprising: 
a transceiver (Määttanen Fig. 1, 5 Item 12) configured to receive information of uplink transmissions (Määttanen Fig. 5, 6 Item 600); and 
a processor operably connected to the transceiver, the processor configured to: 
store the received information (Määttanen paragraph 0088), 
perform, based on the received information (Määttanen paragraph 104 note: this reads on CSI feed back), channel parameter tracking operations (Määttanen paragraph 104) to generate channel parameters, wherein the channel parameter tracking operations are configured with different configuration parameters (Määttanen paragraph 104 note: this reads on the “bits” e.g. 00, 01), and 
perform, based on the channel parameters, a channel coefficient prediction operation (Määttanen paragraph 104 note: this reads on channel estimator) to generate channel state information (CSI).
Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641